Opinions issued August 29, 2002









In The
Court of Appeals
For The
First District of Texas



NO. 01-01-00849-CR



BILLY SARAK KUON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 174th District Court
Harris County, Texas
Trial Court Cause No. 844101



MEMORANDUM OPINION

	Appellant, Billy Sarak Kuon, pleaded guilty without an agreed punishment
recommendation from the State, to burglary of a habitation.  The trial court  deferred
adjudicating appellant and placed him on community supervision for six years.  The
State filed a motion to adjudicate alleging appellant committed a new offense,
burglary of a motor vehicle, and failed to meet the community service hours
conditions of his community supervision.  Appellant pleaded "not true" to the
allegations in the State's motion to adjudicate.  After a pre-sentence investigation and
punishment hearing, the trial court found true the state's allegation concerning the
commission of a new offense, adjudicated appellant guilty, and sentenced him to 10
years in prison.
	Appointed counsel for appellant has filed a brief stating that, in his opinion, the
appeal is frivolous.  The brief meets the minimum requirements of Anders v.
California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and stating why there are no arguable grounds
for error on appeal.  See Gainous v. State, 436 S.W.2d 137, 138 (Tex. Crim. App.
1969).
	Counsel has certified that a copy of the brief was delivered to appellant, and
appellant was advised he had a right to file a pro se response.  More than 30 days
have passed, and appellant has not done so.
	We have reviewed the entire record, and we hold there are no arguable grounds
for appeal.  We affirm the trial court's judgment.
 We also grant counsel's motion to withdraw.  See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.).  We note that counsel still
has a duty to inform appellant of the result of this appeal and also to inform appellant
that he may, on his own, pursue discretionary review in the Court of Criminal
Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997).
PER CURIAM

Panel consists of Justices Hedges, Taft, and Keyes.
Do not publish.  Tex. R. App. P. 47.4.